

EXHIBIT 10.1
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of the
17th day of March, 2008, by and among Single Touch Interactive, Inc., a Nevada
corporation (the “Borrower”) and Hosting Site Network, Inc., a Delaware
corporation (the “Lender”).


RECITALS:


The Borrower has issued and delivered or will issue and deliver to the Lender
Secured Bridge Loan Promissory Note(s) (each, a “Note”) in the aggregate
principal amount of up to Three Million, Three Hundred Thousand Dollars
($3,300,000). Pursuant to the Notes and the related Bridge Loan Agreement, the
Borrower has agreed to grant a security interest in and to the Collateral (as
defined in this Agreement) on the terms and conditions set forth in this
Agreement.


In consideration of the Debt (as defined in this Agreement) evidenced by the
Notes, and to secure repayment thereof, the Stockholders have agreed to grant
the Lender a security interest in and to the Borrower Control Shares (as defined
in this Agreement).


NOW, THEREFORE, for and in consideration of the Debt, and of the premises and
intending to be legally bound, the parties covenant and agree as follows:


1. Definitions. In addition to the words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings,
unless the context otherwise clearly requires:


“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of the Borrower, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.


“As-extracted Collateral” shall have the meaning given to that term under the
Code.


“Bridge Loan Agreement” shall mean the Bridge Loan Agreement by and between the
Borrower and the Lender dated as of even date herewith.


“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by the Borrower, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.


“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement, and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.


“Collateral” shall mean all tangible and intangible assets of the Borrower,
including, without limitation, collectively the Accounts, As-extracted
Collateral, Chattel Paper, Deposit Accounts, Documents, Equipment, Fixtures,
General Intangibles, Instruments, Intellectual Property, Inventory, Investment
Property, and Proceeds of each of them.
 
 

--------------------------------------------------------------------------------

 


“Debt” shall mean (i) all indebtedness, both principal and interest, of the
Borrower to the Lender now or after the date of this Agreement evidenced by the
Notes, (ii) all other debts, liabilities, duties and obligations of the Borrower
to the Lender arising after the date of this Agreement contracted or incurred,
whether arising under or in connection with the Loan Documents or arising under
or in connection with any other agreement, instrument, or undertaking made by or
for the benefit of the Borrower to or for the benefit of the Lender, (iii) all
costs and expenses incurred by the Lender in the collection of any of the
indebtedness described in this paragraph or in connection with the enforcement
of any of the duties and obligations of the Borrower to the Lender described in
this paragraph, including reasonable attorneys’ and paralegals’ fees and
expenses, and (iv) all future advances made by the Lender for the maintenance,
protection, preservation or enforcement of, or realization upon, the Collateral
or any portion of the Collateral, including advances for storage, transportation
charges, taxes, insurance, repairs and the like.


“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.


“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Borrower,
whenever acquired.


“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of the Borrower and not included in Inventory of the Borrower,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.


“Event of Default” shall mean (i) any of the Events of Default described in the
Note or the Loan Documents, or (ii) any default by the Borrower in the
performance of its obligations under this Agreement.


“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.


“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which the Borrower now or in
the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of the Borrower, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, patents, copyrights, trademarks, blueprints,
drawings, designs and plans, trade secrets, methods, processes, contracts,
licenses, license agreements, formulae, tax and any other types of refunds,
returned and unearned insurance premiums, rights and claims under insurance
policies, and computer information, software, records and data now owned or
acquired after the date of this Agreement by the Borrower.
 
 
2

--------------------------------------------------------------------------------

 


“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by the Borrower.


“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by the Borrower and used or consumed in the Borrower’s business, whenever
acquired and wherever located.


“Investment Property” shall have the meaning set forth in the Code.


“Loan Documents” shall mean, collectively, this Agreement, the Note, the Bridge
Loan Agreement, and all other agreements, Documents and Instruments executed and
delivered in connection therewith, as each may be amended, supplemented or
modified from time to time.


“Permitted Liens” shall mean (i) all existing liens on the assets of the
Borrower which have been disclosed to the Lender by the Borrower in the Bridge
Loan Agreement, and (ii) all purchase money security interests hereinafter
incurred by the Borrower in the ordinary course of business to the extent
permitted by the Bridge Loan Agreement.


“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.


2. Security Interest. As security for the full and timely payment of the Debt in
accordance with the terms of the Debt and the performance of the obligations of
the Borrower under the Notes and this Agreement, the Borrower agrees that the
Lender shall have, and the Borrower grants and conveys to and creates in favor
of the Lender, a security interest under the Code in and to such of the
Collateral as is now owned or acquired after the date of this Agreement by the
Borrower. The security interest granted to the Lender in this Agreement shall be
a first priority security interest, prior and superior to the rights of all
third parties existing on or arising after the date of this Agreement, subject
to the Permitted Liens.
 
 
3

--------------------------------------------------------------------------------

 


3. Provisions Applicable to the Collateral. The parties agree that the following
provisions shall be applicable to the Collateral:
 
(a)  The Borrower covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned or acquired after the date of this Agreement by the
Borrower.


(b)  The Borrower shall not move the location of its principal executive offices
without prior written notification to the Lender.


(c)  Without the prior written consent of the Lender, the Borrower shall not
sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of business.
(d)  Promptly upon request of the Lender from time to time, the Borrower shall
furnish the Lender with such information and Documents regarding the Collateral
and the Borrower’s financial condition, business, assets or liabilities, at such
times and in such form and detail as the Lender may request.


(e)  The Borrower shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written consent of the
Lender.


(f)  The Borrower shall cooperate with the Lender, at the Borrower’s expense, in
perfecting the Lender’s security interest in any of the Collateral, including
(i) the execution of any financing statements and (ii) any control agreement(s)
required in order to perfect the Lender’s security interest in the Deposit
Accounts.


4. Actions with Respect to Accounts. The Borrower hereby authorizes the Lender
to take all actions that the Lender reasonably deems to be necessary or
desirable to protect the Borrower’s interest in the Accounts after the
occurrence and prior to the cure of an Event of Default at any time without
notice to the Borrower and at the Borrower’s expense.



5. Preservation and Protection of Security Interest. The Borrower represents and
warrants that it has, and covenants and agrees that at all times during the term
of this Agreement, it will have, good and marketable title to the Collateral
from time to time owned or acquired by it free and clear of all mortgages,
pledges, liens, security interests, charges or other encumbrances, except for
the Permitted Liens and those junior in right of payment and enforcement to that
of the Lender or in favor of the Lender, and shall defend the Collateral against
the claims and demands of all persons, firms and entities whomsoever. Assuming
the Lender has taken all required action to perfect a security interest in the
Collateral as provided by the Code, the Borrower represents and warrants that as
of the date of this Agreement the Lender has, and that all times in the future
the Lender will have, a first priority perfected security interest in the
Collateral, prior and superior to the rights of all third parties in the
Collateral existing on the date of this Agreement or arising after the date of
this Agreement, subject to the Permitted Liens. Except as permitted by this
Agreement, the Borrower covenants and agrees that it shall not, without the
prior written consent of the Lender, (i) borrow against the Collateral or any
portion of the Collateral from any other person, firm or entity, except for
borrowings which are subordinate to the rights of the Lender, (ii) grant or
create or permit to attach or exist any mortgage, pledge, lien, charge or other
encumbrance, or security interest on, of or in any of the Collateral or any
portion of the Collateral except those in favor of the Lender or the Permitted
Liens, (iii) permit any levy or attachment to be made against the Collateral or
any portion of the Collateral, except those subject to the Permitted Liens, or
(iv) permit any financing statements to be on file with respect to any of the
Collateral, except financing statements in favor of the Lender or those with
respect to the Permitted Liens. The Borrower shall faithfully preserve and
protect the Lender’s security interest in the Collateral and shall, at its own
cost and expense, cause, or assist the Lender to cause, that security interest
to be perfected and continue perfected so long as the Debt or any portion of the
Debt is outstanding, unpaid or executory. For purposes of the perfection of the
Lender’s security interest in the Collateral in accordance with the requirements
of this Agreement, the Borrower shall from time to time at the request of the
Lender file or record, or cause to be filed or recorded, such Instruments,
Documents and notices, including assignments, financing statements and
continuation statements, as the Lender may reasonably deem necessary or
advisable from time to time in order to perfect and continue perfected such
security interest. The Borrower shall do all such other acts and things and
shall execute and deliver all such other Instruments and Documents, including
further security agreements, pledges, endorsements, assignments and notices, as
the Lender in its discretion may reasonably deem necessary or advisable from
time to time in order to perfect and preserve the priority of such security
interest as a first lien security interest in the Collateral prior to the rights
of all third persons, firms and entities, subject to the Permitted Liens and
except as may be otherwise provided in this Agreement. The Borrower agrees that
a carbon, photographic or other reproduction of this Agreement or a financing
statement is sufficient as a financing statement and may be filed instead of the
original.
 
 
4

--------------------------------------------------------------------------------

 


6. Maintenance and Repair. The Borrower shall maintain the Equipment, Inventory
and Fixtures, and every portion thereof, in good condition, repair and working
order, reasonable wear and tear alone excepted, and shall pay and discharge all
taxes, levies and other impositions assessed or levied thereon as well as the
cost of repairs to or maintenance of the same. If the Borrower fails to do so,
the Lender may (but shall not be obligated to) pay the cost of such repairs or
maintenance and such taxes, levies or impositions for the account of the
Borrower and add the amount of such payments to the Debt.


7. Preservation of Rights against Third Parties; Preservation of Collateral in
Lender’s Possession. Until such time as the Lender exercise its right to effect
direct collection of the Accounts and the Chattel Paper and to effect the
enforcement of the Borrower’s contract rights, the Borrower assumes full
responsibility for taking any and all commercially reasonable steps to preserve
rights in respect of the Accounts and the Chattel Paper and their contracts
against prior parties. The Lender shall be deemed to have exercised reasonable
care in the custody and preservation of such of the Collateral as may come into
its possession from time to time if the Lender takes such action for that
purpose as the Borrower shall request in writing, provided that such requested
action shall not, in the judgment of the Lender, impair the Lender’s security
interest in the Collateral or its right in, or the value of, the Collateral, and
provided further that the Lender receives such written request in sufficient
time to permit the Lender to take the requested action.


8. Events of Default and Remedies.


(a)  If any one or more of the Events of Default shall occur or shall exist, the
Lender may then or at any time thereafter, so long as such default shall
continue, foreclose the lien or security interest in the Collateral in any way
permitted by law, or upon 15 days prior written notice to the Borrower, sell any
or all Collateral at private sale at any time or place in one or more sales, at
such price or prices and upon such terms, either for cash or on credit, as the
Lender, in its sole discretion, may elect, or sell any or all Collateral at
public auction, either for cash or on credit, as the Lender, in its sole
discretion, may elect, and at any such sale, the Lender may bid for and become
the purchaser of any or all such Collateral. Pending any such action the Lender
may liquidate the Collateral.


(b)  If any one or more of the Events of Default shall occur or shall exist, the
Lender may then, or at any time thereafter, so long as such default shall
continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of the Borrower, without affecting the Borrower’s
liability under this Agreement or the Notes. The Borrower waives notice of
acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper or any of its contract rights and any other notices to which the
Borrower may be entitled.


(c)  If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Lender shall have such additional
rights and remedies in respect of the Collateral or any portion thereof as are
provided by the Code and such other rights and remedies in respect thereof which
it may have at law or in equity or under this Agreement, including without
limitation the right to enter any premises where Equipment, Inventory and/or
Fixtures are located and take possession and control thereof without demand or
notice and without prior judicial hearing or legal proceedings, which the
Borrower expressly waives


(d)  The Lender shall apply the Proceeds of any sale or liquidation of the
Collateral, and, subject to Section 6, any Proceeds received by the Lender from
insurance, first to the payment of the reasonable costs and expenses incurred by
the Lender in connection with such sale or collection, including without
limitation reasonable attorneys’ fees and legal expenses, second to the payment
of the Debt, whether on account of principal or interest or otherwise as the
Lender, in its sole discretion, may elect, and then to pay the balance, if any,
to the Borrower or as otherwise required by law. If such Proceeds are
insufficient to pay the amounts required by law, the Borrower shall be liable
for any deficiency.


(e)  Upon the occurrence of any Event of Default, the Borrower shall promptly
upon written demand by the Lender assemble the Equipment, Inventory and Fixtures
and make them available to the Lender at a place or places to be designated by
the Lender. The rights of the Lender under this paragraph to have the Equipment,
Inventory and Fixtures assembled and made available to it is of the essence of
this Agreement and the Lender may, at its election, enforce such right by an
action in equity for injunctive relief or specific performance, without the
requirement of a bond.
 
 
5

--------------------------------------------------------------------------------

 


9. Defeasance. Notwithstanding anything to the contrary contained in this
Agreement upon payment and performance in full of the Debt, this Agreement shall
terminate and be of no further force and effect and the Lender shall thereupon
terminate its security interest in the Collateral. Until such time, however,
this Agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns, provided that, without the prior written consent
of the Lender, the Borrower may not assign this Agreement or any of its rights
under this Agreement or delegate any of its duties or obligations under this
Agreement and any such attempted assignment or delegation shall be null and
void. This Agreement is not intended and shall not be construed to obligate the
Lender to take any action whatsoever with respect to the Collateral or to incur
expenses or perform or discharge any obligation, duty or disability of the
Borrower.


10. Miscellaneous.


(a)  The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.


(b)  No failure or delay on the part of the Lender in exercising any right,
remedy, power or privilege under this Agreement and the Notes shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the Lender
under this Agreement, the Notes or any of the other Loan Documents; nor shall
any single or partial exercise of any such right, remedy, power or privilege
preclude any other right, remedy, power or privilege or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Lender under this Agreement, the Notes
and the other Loan Documents are cumulative and not exclusive of any rights or
remedies which they may otherwise have.


(c)  Unless otherwise provided herein, all demands, notices, consents, service
of process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:


If to the Borrower:
     
Single Touch Interactive, Inc.
 
2235 Encinatas Blvd. Suite 210
 
Encinatas, CA 92024
 
Attn: Randall J. Lanham, General Counsel
 
Facsimile: 760.438.1793
   
If to the Lender:
     
Hosting Site Network, Inc.
 
32 Poplar Place
 
Fanwood, NJ 07023
 
Attn: Scott Vicari, President
   
with a copy to:
     
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, NY 10022
 
Attn: Scott Rapfogel, Esq.
 
Facsimile: 212.400.6901



Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five days after deposit in the
United States mail, as applicable.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)  The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.


(e)  Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.


(f)  The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Lender’s security interest in the Collateral,
and the rights, duties and obligations of the Lender and the Borrower with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of New York and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State, without regard to conflicts of laws
principles thereof.


(g)  This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page. This Agreement may be executed by facsimile signature.
 
[SIGNATURE PAGE FOLLOWS]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.


LENDER:
 
BORROWER:
         
HOSTING SITE NETWORK, INC.
 
SINGLE TOUCH INTERACTIVE, INC.
                   
By:
/s/ Scott Vicari
 
By:
/s/ Anthony Macaluso
         
Name:
Scott Vicari
 
Name:
Anthony Macaluso
Title:
President
 
Title:
Chief Executive Officer

 
 
8

--------------------------------------------------------------------------------

 